Citation Nr: 0604053	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-22 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for decreased vision in 
the left eye, amblyopia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hepatitis-C for the period prior to October 9, 
2001.

3.  Entitlement to an evaluation in excess of 20 percent for 
hepatitis-C for the period commencing October 9, 2001 through 
April 4, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to April 
1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from December 1993 and March 2002 rating decisions by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the veteran's case 
was later transferred to the RO in North Little Rock, 
Arkansas.

The Board notes that in June 1996, the veteran withdrew in 
writing his appeal of the RO's denial of his claims of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disabilities as a result of 
VA medical and surgical treatment.  Consequently, those 
issues are not on appeal before the Board.  See 38 C.F.R. § 
20.204(c) (2005).

On April 23, 2004, the veteran appeared and testified at a 
hearing by videoconference before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.  At the hearing in April 2004, the veteran withdrew 
his appeal on the issue of entitlement to service connection 
for kidney disease/bladder infection as secondary to 
hepatitis-C.

This case was previously before the Board in December 2004 at 
which time a claim of entitlement to an effective date 
earlier than March 6, 2001, for a grant of service connection 
for hepatitis-C was denied and the claims listed on the title 
page of this decision were remanded.

Subsequently, in a November 2005 rating decision, the RO 
granted a 40 percent evaluation for hepatitis-C, effective 
from April 5, 2005.  As will be further explained herein, the 
veteran has elected to withdraw all of his pending appeals.


FINDINGS OF FACT

1.  In a December 1993 determination, the RO denied the 
veteran's service connection claim for decreased visual 
acuity of the left eye (amblyopia) and that decision was 
timely appealed to the Board.  

2.  In a March 2002 determination, the RO granted a 20 
percent evaluation for hepatitis-C, effective from October 9, 
2001; with a 10 percent evaluation assigned prior to that 
time from March 6, 2001 to October 8, 2001.  That decision 
was appealed to the Board with respect to the staged 
evaluations assigned.  

3.  In January 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he wished to withdraw his current claims on 
appeal.


CONCLUSION OF LAW

Because the appellant has withdrawn his appeals relating to 
the claims of: entitlement to service connection for 
decreased vision in the left eye, amblyopia; entitlement to 
an initial evaluation in excess of 10 percent for hepatitis-C 
for the period prior to October 9, 2001; and entitlement to 
an evaluation in excess of 20 percent for hepatitis-C for the 
period commencing October 9, 2001 through April 4, 2005, the 
Board does not have jurisdiction to consider the claims.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has indicated his desire to 
withdraw the present appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

In a determination dated in December 1993, the RO denied the 
veteran's service connection claim for decreased visual 
acuity of the left eye (amblyopia).  Later, in a March 2002 
determination, the RO granted a 20 percent evaluation for 
hepatitis-C, effective from October 9, 2001; with a 10 
percent evaluation assigned prior to that time from March 6, 
2001 to October 8, 2001.  The veteran expressed disagreement 
with and perfected his appeals as to these claims.  
Ultimately the claims reached the Board in December 2004, and 
were remanded for additional evidentiary development.  
Thereafter, in a November 2005 rating decision, the RO 
granted a 40 percent evaluation for hepatitis-C, effective 
from April 5, 2005.

On January 27, 2006, the Board received a telefaxed copy of 
statement signed by the veteran.  Therein, he requested that 
the current appeal be stopped and asked that his records be 
forwarded to Waco, Texas, as he now lived in Texas.  

The appellant's statement, received at the Board in January 
2006, constitutes a written withdrawal of the substantive 
appeals with regard to the claims of: (1) entitlement to 
service connection for decreased vision in the left eye, 
amblyopia; (2) entitlement to an initial evaluation in excess 
of 10 percent for hepatitis-C for the period prior to October 
9, 2001 and (3) entitlement to an evaluation in excess of 20 
percent for hepatitis-C for the period commencing October 9, 
2001 through April 4, 2005.  These claims have been 
consolidated for the sake of appeal before the Board.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review those claims, and they must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal as to the claim of entitlement to service 
connection for decreased vision in the left eye, amblyopia is 
dismissed.

The appeal as to the claim of entitlement to an initial 
evaluation in excess of 10 percent for hepatitis-C for the 
period prior to October 9, 2001, is dismissed.

The appeal as to the claim of entitlement to an evaluation in 
excess of 20 percent for hepatitis-C for the period 
commencing October 9, 2001 through April 4, 2005, is 
dismissed.



____________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


